Citation Nr: 1442402	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-12 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizoaffective disorder, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1956 to October 1957.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claim was subsequently transferred to the RO in Buffalo, New York.

The issue on appeal was originally before the Board in March 2012, when the claim was denied.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (the Court).  In an October 2013 memorandum decision, the Court vacated the Board's March 2012 decision and remanded the matter back to the Board.  In March 2014, the Board remanded the issue for further development, and it has now been returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case must consider these electronic records.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals a February 2014 Appellate Brief and VA treatment records relevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran claims entitlement to service connection for an acquired psychiatric disorder due to an alleged in-service personal assault.  The Veteran's treating psychiatrist, Dr. R.K., submitted a letter in March 2014, in which he wrote that the Veteran had intrusive, distressing thoughts about the in-service assault as well as some dissociative amnesia.  The psychiatrist stated that while the Veteran did not meet the full diagnostic criteria for PTSD, he was diagnosed as having unspecified trauma-related disorder.  The Veteran's VA treatment records show that he has been diagnosed with schizoaffective disorder (bipolar type, continuous), unspecified trauma-related disorder, and tardive dyskinesia.  In May 2014 the Veteran was afforded a VA examination, and the examiner noted that the Veteran had a history of PTSD symptoms, but that these symptoms did not currently meet the criteria for a diagnosis of PTSD.  The examiner also diagnosed the Veteran with schizoaffective disorder, but stated that this disorder was unrelated to his symptoms associated with the personal assault.

As it is currently unclear whether the Veteran actually has a current diagnosis related to in-service personal assault, the issue must be remanded for an addendum medical opinion before it can be adjudicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding, pertinent records of treatment of the Veteran from the Syracuse VA Medical Center since March 2014.  All records received should be associated with the claims file.  The claims folder should contain documentation of the steps undertaken to obtain any records.

2.  Obtain an addendum opinion from the examiner who conducted the VA psychiatric examination in May 2014.  If this examiner is not available, the Veteran's claims folder should be reviewed by another appropriate psychologist or psychiatrist.  All relevant records, including access to Virtual VA and VBMS, must be made available to and reviewed by the examiner.

The examiner must discuss all of the Veteran's prior psychiatric diagnoses, including unspecified trauma-related disorder.  The examiner is asked to review the Veteran's VA treatment records and the March 2014 letter submitted by Dr. R.K. and state whether the Veteran's symptoms meet the criteria for a diagnosis of unspecified trauma-related disorder and whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disorder is medically related to the Veteran's reported military sexual trauma.

If the examiner cannot provide an opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

If it is concluded by the examiner that a new examination is indicated, the Veteran must be scheduled for a new VA psychiatric examination with an examiner who must address the questions above.

If a VA examination is scheduled, the Veteran must be given adequate notice of the date and place of the examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on the claim.  38 C.F.R. § 3.655.

3.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication.

4.  After completing the requested actions, the AOJ should readjudicate the claim in light of all pertinent evidence.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a supplemental statement of the case.  An appropriate period of time shall be allowed for response.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



